


Exhibit 10(g)(2)






SEVERANCE AGREEMENT


THIS AGREEMENT is made and entered into as of the day of by and between Commerce
Bancshares, Inc., a Missouri corporation (the “Company”) and (the “Executive”).








W I T N E S S E T H:
‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑ ‑


WHEREAS, the Board of Directors of the Company has approved the company entering
into this Agreement; and


WHEREAS, the Company desires assurance that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding any possibility or occurrence of a Change in Control of the
Company:


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is acknowledged, the
parties hereto agree as follows:


1.    Certain Definitions.


a.    Base Salary. “Base Salary” means the salary of record paid to Executive as
annual salary, excluding amounts received under incentive or other bonus plans,
whether or not deferred.


b.    Cause. “Cause” means conduct of Executive which is knowingly fraudulent,
deliberately dishonest or willful misconduct.


c.    Change in Control. “Change in Control” means the happening of any of the
following events:


i.    any Person is or becomes the “beneficial owner” (within the meaning of
Rule 13d‑3 promulgated under Section 13 of the Securities Exchange Act of 1934
(the “Exchange Act”)), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or


ii.    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
as defined in Section 3 herein, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two‑thirds (2/3) of the

1





--------------------------------------------------------------------------------




directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved; or


iii.    there is consummated a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least 80% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries other than in
connection with the acquisition by the Company or its subsidiaries of a
business) representing twenty percent (20%) or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or


iv.    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated a sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least eighty percent (80%) of the combined voting power
of the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


For purposes of the above definition of Change in Control, “Person” shall have
the meaning set forth in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


d.    Code. “Code” means the Internal Revenue Code of 1986, as amended.


e.    Disability. “Disability” means a physical or mental condition of Executive
which totally and permanently prevents him from engaging in any occupation or
employment for remuneration or profit except for the purpose of rehabilitation
not incompatible with a finding of total and permanent disability. The
determination as to whether Executive is totally and permanently disabled shall
be made based solely on evidence that he is eligible for disability payments
under an employee‑sponsored long‑term disability program, if any such program is
in effect.



2





--------------------------------------------------------------------------------




f.    Effective Date of Termination. “Effective Date of Termination” means the
date on which a Qualifying Termination occurs which triggers the payment of
Severance Benefits hereunder.


g.    Good Reason. “Good Reason” means, without Executive’s express written
consent, the occurrence of any one or more of the following:


i.    a determination by Executive, in his reasonable judgment, that his duties
have been materially reduced in terms of authority and responsibility as an
employee of the Company in comparison to Executive’s duties immediately prior to
the occurrence of a Change in Control;


ii.    the Company’s requiring Executive to be based at a location which is at
least thirty‑five (35) miles further from Executive’s primary residence at the
time such requirement is imposed than is such residence from the Company’s
office at which Executive is primarily rendering services at such time, except
for required travel on the Company’s business to an extent substantially
consistent with Executive’s business obligations in effect immediately prior to
the occurrence of a Change in Control;


iii.    a reduction by the Company in Executive’s Base Salary as in effect 12
months before a Change in Control; or


iv.    a material reduction in Executive’s level of participation in any of the
Company’s short‑ and/or long‑term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which
Executive participated immediately prior to the occurrence of a Change in
Control; provided, however, that reductions in the levels of participation in
any such plans shall not be deemed to be “Good Reason” if Executive’s reduced
level of participation in each such program remains substantially consistent
with the average level of participation of other executives who have positions
commensurate with Executive’ s position.


h.    Qualifying Termination. “Qualifying Termination” shall have the meaning
ascribed to it in Section 5 herein.


i.    Retirement. “Retirement” means the Executive’s “Normal Retirement Date,”
as such term is defined in the Company’s tax‑qualified, defined benefit plan (or
any successor or substitute plan or plans of the Company put into effect prior
to a Change in Control).


j.    Separation from Service. “Separation from Service”, “termination of
employment,” “terminates employment” and similar terms mean the date that
Executive separated from service within the meaning of Section 409A of the Code.
Generally, Executive will separate from service if Executive dies, retires, or
otherwise has a Separation from Service with the Company, determined in
accordance with the following:
i.    Leaves of Absence. The employment relationship is treated as continuing
intact while Executive is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as Executive retains a right to reemployment with the Company
under an applicable statute or by contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that
Executive will return to perform services for the Company. If

3





--------------------------------------------------------------------------------




the period of leave exceeds six (6) months and Executive does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6)-month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes Executive to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29)-month period of
absence shall be substituted for such six (6)-month period.
ii.    Dual Status. Generally if Executive performs services both as an employee
and an independent contractor, Executive must separate from service both as an
employee, and as an independent contractor pursuant to standards set forth in
the Treasury Regulations, to be treated as having a Separation from Service.
However, if Executive provides services to the Company as an employee and as a
member of the Board, and if any plan in which such person participates as a
Board member is not aggregated with this Agreement pursuant to Treasury
Regulation Section 1.409A-1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether Executive has a Separation
from Service as an employee for purposes of this Agreement.
iii.    Separation from Service. Whether a Separation from Service has occurred
is determined based on whether the facts and circumstances indicate that the
Company and Executive reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services Executive
would perform after such date (whether as an employee or as an independent
contractor except as provided in the preceding paragraph) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in the preceding paragraph) over the immediately preceding thirty
six (36) month period (or the full period of services to the Company if
Executive has been providing services to the Company less than thirty six (36)
months). For periods during which Executive is on a paid bona fide leave of
absence and has not otherwise terminated employment as described above, for
purposes of this paragraph Executive is treated as providing bona fide services
at a level equal to the level of services that Executive would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which Executive is on an unpaid bona fide leave of
absence and has not otherwise terminated employment are disregarded for purposes
of this paragraph (including for purposes of determining the applicable thirty
six (36) month (or shorter) period).
iv.    Service with Related Companies. For purposes of determining whether a
Separation from Service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies. “Related Company” means:
(1) any corporation that is a member of a controlled group of corporations (as
defined in Code Section 414(b) that includes the Company); and (ii) any trade or
business (whether or not incorporated) that is under common control (as defined
in Code Section 414(c) with the Company. For purposes of applying Code Sections
414(b) and (c), 50% is substituted for the 80% ownership level
k.    Tax Rate. “Tax Rate” means Executive’s effective tax rate based upon the
combined federal and state and local income, earnings, Medicare and any other
tax rates applicable

4





--------------------------------------------------------------------------------




to Executive, net of the reduction in federal income taxes which could be
obtained by deduction of such state and local taxes.


2.    Right to Terminate. The Company or Executive may terminate Executive’s
employment at any time for any reason. The Company is obligated to provide the
benefits hereinafter specified only if such benefits are due in accordance with
the terms hereof.


3.    Term of Agreement. This Agreement shall commence on the date hereof (the
“Effective Date”) and shall continue until the date that is the third
anniversary of the Effective Date; provided, however, that the term of this
Agreement shall automatically be extended for one additional year on each
anniversary, unless at least 30 days prior to such anniversary, the Company,
with approval of the Board of Directors, or Executive shall have given notice
that this Agreement shall not be extended; and provided that, notwithstanding
the delivery of any such notice, this Agreement shall continue in effect for a
period of thirty‑six (36) months after a Change in Control of the Company, as
defined in Section 1 herein, if such Change in Control shall have occurred
during the term of this Agreement, as it may be extended; and provided that in
any event this Agreement shall expire upon the Executive’s sixty‑fifth (65th)
birthday.


4.    Right to Severance Benefits. Executive shall be entitled to receive from
the Company Severance Benefits, as described in Section 6 herein, upon the
occurrence of a Qualifying Termination, as defined in Section 5 herein.


Executive shall not be entitled to receive Severance Benefits, and the Company
shall have no obligation under this Agreement, if his employment is terminated
under circumstances that do not constitute a Qualifying Termination, including,
but not limited to, Disability, Retirement, death, termination for Cause or
termination by Executive other than for Good Reason.


5.    Qualifying Termination. “Qualifying Termination” means the occurrence of
any one or more of the following events:


a.    within twelve (12) months prior to a Change in Control, an involuntary
termination of Executive’s employment by the Company that is in contemplation
of, and caused by, such Change in Control, such Change in Control is pending at
the time of such termination and such Change in Control actually occurs;
provided that such termination shall not be a Qualifying Termination if
circumstances constituting Cause exist;


b.    within three (3) years following a Change in Control, an involuntary
termination of Executive’s employment by the Company for reasons other than
Cause, the failure or refusal by a successor company to assume the Company’s
obligations under this Agreement, as required by Section 14 herein, or a breach
by the Company or any successor company of any of the provisions of this
Agreement; or


c.    a voluntary termination of employment by Executive for Good Reason within
three (3) years following a Change in Control.
.


6.    Description of Severance Benefits. In the event that Executive becomes
entitled to receive Severance Benefits, as provided in Section 4 herein, the
Company shall pay to Executive and provide him with the following:


a.    a payment equal to the product of: (i) the lesser of ‑‑ (a) three (3) or
(b) the quotient of the number of months following termination until the
Executive attains age sixty-five

5





--------------------------------------------------------------------------------




(65), divided by twelve (12); multiplied by (ii) the sum of ‑‑ (a) the
Executive’s Base Salary in effect on the date that is twelve (12)‑months prior
to the Change in Control and (b) Executive’s average bonus for the three (3)
completed fiscal years of the Company preceding the fiscal year in which the
Change in Control occurs;


b.    a payment equal to the greater of ‑‑ (a) Executive’s actual bonus for the
fiscal year of the Company preceding the fiscal year in which the Change in
Control occurs or (b) Executive’s target bonus for the fiscal year of the
Company in which the Effective Date of Termination occurs, calculated assuming
that both the Company and Executive achieved the performance objectives required
to earn the target bonus, and prorated based on the number of days elapsed in
the Company’s fiscal year during which his employment terminates;


c.    for the lesser of ‑‑ (i) three (3) years following the Effective Date of
Termination; or (ii) until both Executive and his spouse (if covered by any of
the following plans) are both age sixty-five (65), all insured and self‑insured
medical, life insurance and disability benefit plans in which Executive
participated as of the earlier of ‑‑ (a) immediately prior to the Effective Date
of Termination; or (b) immediately prior to any change to such benefits that
could have constituted Good Reason to terminate, shall continue to be made
available to Executive and his dependents, at a cost to Executive and his
dependents equal to such rates paid from time to time by active Company
employees whose position is similarly situated to the position held by Executive
immediately prior to the earliest event that could have constituted Good Reason
to terminate. In the event that Executive’s participation in any such plan is
barred or the cost thereof or benefits thereunder would be taxable, the Company,
for no additional cost to Executive, shall arrange to have issued for the
benefit of Executive and his dependents individual policies of insurance
providing benefits substantially similar to those which Executive otherwise
would have been entitled to receive under such plans if such benefits or the
cost thereof were not taxable or, if such insurance is not available at a
reasonable cost to the Company, the Company shall otherwise provide Executive
and his dependents with benefits that, after taxes calculated at the Tax Rate,
are equivalent to the benefits Executive otherwise would have been entitled to
receive under such plans if such benefits or the cost thereof were not taxable;


d.    the opportunity to borrow from the Company or an affiliate thereof, for an
interest rate set by Executive (which may be zero), an amount equal to the sum
of the exercise price of Executive’s outstanding stock options and taxes
resulting from such exercise and the vesting of Executive’s restricted stock,
with repayment required upon the passage of one hundred eighty (180) consecutive
days of Executive being able to sell stock acquired by exercise of such options
and being able to sell vested, restricted stock, in both cases without
restriction, to the extent that such borrowing will not violate Section 402(a)
of the Sarbanes-Oxley Act of 2002, codified at 15 U.S.C. 78m(k), which prohibits
personal loans from the Company to a director or executive officer of the
Company with limited exceptions; and


e.    reimbursement for the costs, if any, of all outplacement services obtained
by Executive following a Qualifying Termination.
 
7.    Notice of Termination. Any Qualifying Termination shall be communicated by
Notice of Termination. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.



6





--------------------------------------------------------------------------------




8.    Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 6(a) and 6(b) herein shall be paid in cash to Executive in a single
lump sum as soon as practicable following the Effective Date of Termination, but
in no event beyond three (3) days from such date. The loan option described in
Section 6(d) shall be provided to Executive within three (3) days of demand for
such loan by Executive.


Notwithstanding any provision of the Severance Agreement to the contrary, and to
the extent necessary to avoid subjecting Executive to any additional tax,
interest or penalties under Code Section 409A, if Executive is a “Specified
Employee”, no portion of his or her benefit that is subject to Code Section 409A
and is due to be paid or provided due to Separation from Service shall be
provided before the earlier of (a) the first business day following date which
is six (6) months after the date of Separation from Service, or (b) the date of
death of the Participant. A “Specified Employee” is a key employee, as defined
under Code Section 416(i), without regard to paragraph (5) thereof (and any
successor or comparable Code sections). Amounts or benefits that would have been
paid or provided during the delay shall be credited with interest at Commerce
Bank’s prime rate in effect at the time the delay commenced, and shall be paid
on the first business day following the end of the six month delay.
9.    Offset of Severance Benefits. To the extent the offset described in this
section would not result in subjecting Executive to any additional tax, interest
or penalties under Code Section 409A, the Severance Benefits provided Executive
under this Agreement shall offset any other severance benefits or damages for
termination of employment owed to Executive by Company. However, it is expressly
agreed that payments or benefits to Executive under any retirement, supplemental
retirement, deferred compensation, pension, stock option, restricted stock,
incentive or bonus plan or arrangement shall not be offset against or reduce in
any way any payments or benefits to which Executive is entitled under this
Agreement.


10.    Tax Issues.


a.    All payments to be made to Executive under this Agreement will be subject
to required withholding of federal, state and local income and employment taxes.


b.    Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payments by the Company under this
Agreement (“Payments”) to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of the Agreement
or otherwise) would result in an “excess parachute payment” within the meaning
of Section 280G(b)(1) of the Code, but that no portion of the Payments would be
treated as excess parachute payments if the aggregate amount of the Payments
were reduced then the Payments may be reduced to the “Reduced Amount” as
provided in this Section. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Payments without
causing any Payment to be an excess parachute payment under Section 280G(b)(1)
of the Code. For purposes of this provision, present value shall be determined
in accordance with Section 280G(d)(4) of the Code. Executive shall receive
whichever of the following results in the largest after tax amount: (i) the
Reduced Amount, or (ii) the sum of all Payments. Any determinations with respect
to the amount of any Reduced Amount and the Payments that are to be reduced
hereunder shall be made by the Company. If Executive disagrees with the
Company’s determination pursuant to this paragraph, Executive and Company shall
mutually designate a nationally certified public accounting firm to determine
the proper amount payable pursuant to this paragraph. To the extent necessary to
achieve the Reduced Amount, Payments shall be reduced as follows: (A) first,
outplacement reimbursements pursuant to Section 6.e shall be reduced beginning
with reimbursement for the most recent cost incurred by the

7





--------------------------------------------------------------------------------




Executive; (B) second, disability benefit coverage under Section 6.c shall be
reduced by terminating such coverage earlier than the date specified in that
Section as necessary; (C) third, life insurance benefit coverage under Section
6.c shall be reduced by terminating such coverage earlier than the date
specified in that section as necessary; (D) fourth, insured and self-insured
medical insurance benefit coverage under Section 6.c shall be reduced by
terminating such coverage earlier than the date specified in that Section as
necessary; (E) fifth, lump sum payments pursuant to Section 6.a and 6.b; and (F)
sixth, any loan pursuant to Section 6.d.  In no event, however, shall any
Payments be reduced if and to the extent such reduction would cause a violation
of Section 409A of the Code or other applicable law or would fail to reduce any
excess parachute payment under this Section. The calculations required by this
Section will be made assuming that the Executive pays Federal, state and local
income taxes at the highest marginal rate of tax in each case.


c.    Notwithstanding anything in this Agreement to the contrary, if any portion
of any payments to Executive by the Company under this Agreement and any other
present or future plan of the Company or other present or future agreement
between Executive and the Company would not be deductible by the Company for
federal income tax purposes by reason of application of Section 162(m) of the
Code, then payment of that portion to Executive shall be deferred until the
earliest date upon which payment thereof can be made to Executive without being
non-deductible pursuant to Section 162(m) of the Code. In the event of such
deferral, the Company shall pay interest to Executive on the deferred amount at
120% of the applicable federal rate provided for in Section 1274(d)(2) of the
Code.
11.    The Company’s Payment Obligation.


a.    The Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against Executive or anyone else. All amounts payable by the Company hereunder
shall be paid without notice or demand. Each and every payment made hereunder by
the Company shall be final, and the Company shall not seek to recover all or any
part of such payment from Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.


b.    This Agreement establishes and vests in Executive a contractual right to
the benefits to which he is entitled hereunder. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the Company to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.


12.    No Obligation to Mitigate. Executive shall not be required to mitigate
the damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided under this Agreement be reduced by any compensation earned by Executive
as a result of employment by another employer after any Qualifying Termination,
or otherwise.


13.    Other Rights. Except as specifically provided herein, the provisions of
this Agreement, and any payment provided hereunder, shall not reduce any amounts
otherwise payable, or in any way diminish Executive’s existing rights or rights
which would accrue solely as a result of the passage of time, under any benefit
or incentive plan, employment arrangement or other contact, plan or arrangement
of the Company. As soon as practicable following any Qualifying Termination,
Executive shall receive cash

8





--------------------------------------------------------------------------------




payment(s) for: (a) Executive ’s earned but unpaid salary as of the Employment
Termination Date; (b) the value of Executive’s earned but unused vacation time
as of the Employment Termination Date in accordance with the current Company
policy, and (c) the value of Executive’s deferred compensation account(s) under
any Company or deferred compensation plan in accordance with Executive’s then
current payment election.


14.    Successors; Binding Agreement.


a.    This Agreement and the rights and obligations of the parties hereto shall
bind and inure to the benefit of any successor or successors of the Company by
way of reorganization, merger, acquisition or consolidation, and any assignee of
all or substantially all of its business and properties.


b.    This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive dies while
any amount is still payable to Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or, if there be no
such designee, to Executive’s estate.


15.    No Assignment. No benefit hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void.


16.    Survival. The respective obligations of, and benefits afforded to, the
Company and Executive as provided in Sections 10, 14, 19 and 20 of this
Agreement shall survive termination of this Agreement.


17.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction, arbitrator or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in force
and effect and shall in no way be affected, impaired or invalidated.


18.    Consultation with Counsel. Executive acknowledges (a) that he has been
given the opportunity to consult with counsel of his own choice concerning this
Agreement, and (b) that he has read and understands the Agreement, is fully
aware of its legal effect, and has entered into it freely based upon his own
judgment with or without the advice of such counsel.


19.    Arbitration. Executive shall have the option to elect (in lieu of
litigation) to have any dispute or controversy arising under or in connection
with this Agreement settled by arbitration, conducted by a panel of three
arbitrators in a location selected by Executive within fifty (50) miles from the
location of his job with the Company, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.


20.    Attorney’s Fees. Company shall pay Executive’s attorney’s fees and costs
incurred in connection with any dispute concerning this Agreement unless each
and every disputed claim by the Executive is found to be wholly frivolous in
arbitration or by a court of competent jurisdiction.


21.    Amendments; Waivers. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by Executive and by a duly
authorized representative of the Company other than the Executive. By an
instrument in writing similarly executed, either party may

9





--------------------------------------------------------------------------------




waive compliance by the other party with any provision of this Agreement that
such other party was or is obligated to comply with or perform, provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy or power hereunder shall operate as a waiver
thereof or as a waiver of any other right, remedy or power, nor shall any single
or partial exercise of any right, remedy or power hereunder preclude any other
or further exercise of any other right, remedy, or other power provided herein
or by law or in equity.


22.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


23.    Descriptive Headings. Descriptive headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.


24.    Integration. The parties understand and agree that the preceding sections
recite the sole consideration for this Agreement; that no representation or
promise has been made by Company or Executive concerning the subject matter of
this Agreement, except as expressly set forth in this Agreement; and that all
agreements and understandings between the parties concerning the subject matter
of this Agreement are embodied and expressed in this Agreement. This Agreement
shall supersede all prior agreements and understandings among the parties
whether written or oral, express or implied, with respect to the employment,
termination and benefits of Employee in the event of a Qualifying Termination,
including without limitation, any employment‑related agreement or benefit plan,
except to the extent that the provisions of any such agreement or plan have been
expressly referred to in this Agreement as having continued effect.


25.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Missouri.


26.    Notices. All notices hereunder shall be in writing, and shall be
delivered in person, by facsimile or by certified mail‑return receipt requested.
Notices shall be delivered as follows:
If to the Company:
                
Commerce Bancshares, Inc.
1000 Walnut Street
Kansas City, MO 64106
Attention:    ______________


If to the Executive:


[NAME]
[ADDRESS]


Any party may change its address by notice giving notice to the other party of a
new address in accordance with the foregoing provisions.


27.    Employment Rights. Nothing contained in this Agreement or any act done
pursuant hereto shall be construed as giving any person any legal or equitable
right against the Company, unless specifically provided herein, or as giving any
person a right to be retained in the employ of the Company. Executive shall
remain subject to assignment, reassignment, promotion, transfer, layoff,
reduction, suspension, and discharge to the same extent as if this Agreement had
never been executed.

10





--------------------------------------------------------------------------------






28.    Acknowledgment. Executive hereby acknowledges that he shall have no
rights hereunder unless and until all circumstances constituting a Qualifying
Termination shall have occurred.


29.    Reimbursements, Gross-Ups and In-Kind Benefit Rules. Any reimbursements,
gross-ups or in-kind benefits to be provided pursuant to this Agreement
(including but not limited to Sections 6 and 20) that are taxable to Executive
shall be subject to the following restrictions: (a) each reimbursement or
gross-up must be paid no later than the last day of the calendar year following
the Executive’s tax year during which the expense was incurred or tax was
remitted, as the case may be; (b) the amount of expenses or taxes eligible for
reimbursement, or in-kind benefits or gross-ups provided, during a tax year of
the Executive may not affect the expenses or taxes eligible for reimbursement,
or in-kind benefits or gross-ups to be provided, in any other tax year of the
Executive; (c) the period during which any reimbursement or gross-up may be paid
or in-kind benefit may be provided shall end ten years after termination of this
Agreement; and (d) the right to reimbursement, gross-up or in-kind benefits is
not subject to liquidation or exchange for another benefit.
30.    Compliance with Section 409A of the Internal Revenue Code.
Notwithstanding any provision in this Severance Agreement to the contrary, the
Severance Agreement shall be interpreted, construed and conformed in accordance
with Code Section 409A and regulations and other interpretative guidance issued
thereunder. It is intended by the Company and Executive that all compensation
and benefits payable or provided to the Executive under this Severance Agreement
or otherwise shall fully comply with the provisions of Section 409A of the
Internal Revenue Code and the Treasury Regulations relating thereto so as not to
subject Executive to the additional tax, interest or penalties which may be
imposed under Section 409A. The parties acknowledge that 409A is ambiguous in
certain respects. The Company agrees that it will attempt in good faith not to
take any action, or refrain from taking any action, that would result in the
imposition of tax, interest and/or penalties upon the Executive under 409A. To
the extent the Company has acted or refrained from acting in good faith as
required by this Section, it will not be responsible for any consequences of
failure to comply with 409A, and any such failure shall not be a breach of this
Agreement even though this Agreement requires certain actions to be taken in
conformance with 409A.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


COMMERCE BANCSHARES, INC.


By:                        
Name:                        
Title:                        


EXECUTIVE
                        
                                                
Name:


This agreement signed by:
John W. Kemper, President and Chief Operating Officer

11



